ACCEPTED
                                                                                    01-15-00354-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               5/7/2015 10:12:39 AM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                            No. 01-15-00354-CV

                                                                  FILED IN
                       IN THE COURT OF APPEALS             1st COURT OF APPEALS
                        FIRST JUDICIAL DISTRICT                HOUSTON, TEXAS
                            STATE OF TEXAS                 5/7/2015 10:12:39 AM
                                                           CHRISTOPHER A. PRINE
                                                                   Clerk

                           Harris County, Texas,

                                             Appellant/Cross-Appellee,
                                    and

            The State of Texas, acting by and through the Texas
                 Commission on Environmental Quality,

                                  a Necessary and Indispensable Party,
                                     v.

                       International Paper Company,

                                             Appellee/Cross-Appellant.

              ON APPEAL FROM HARRIS COUNTY, TEXAS
                    THE 295TH DISTRICT COURT
                          NO. 2011-76724

                        NOTICE OF APPEARANCE


Winstol D. Carter, Jr.                    Allyson N. Ho
Texas Bar No. 03932950                    Texas Bar No. 24033667
Craig A. Stanfield                        MORGAN, LEWIS & BOCKIUS LLP
Texas Bar No. 24051371                    1717 Main Street, Suite 3200
MORGAN, LEWIS & BOCKIUS LLP               Dallas, Texas 75201
1000 Louisiana, Suite 4000                T. 214.466.4000
Houston, Texas 77002 F. 214.466.4001
T. 713.890.5000
F. 713.890.5001
                   Attorneys for International Paper Company
                          NOTICE OF APPEARANCE
      Attorneys Allyson N. Ho, Winstol D. Carter, Jr., and Craig A. Stanfield give

notice of their appearances on behalf of International Paper Company.

TEX. R. APP. P. 6.2. Additionally, Ms. Ho should be designated as lead counsel for

International Paper. TEX. R. APP. P. 6.1.

Date: May 7, 2015                           Respectfully submitted,


                                            /s/ Allyson N. Ho
                                            Allyson N. Ho
                                            Texas Bar No. 24033667
                                            aho@morganlewis.com
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1717 Main Street, Suite 3200
                                            Dallas, Texas 75201
                                            T. 214.466.4000
                                            F. 214.466.4001

                                            /s/ Winstol D. Carter, Jr.
                                            Winstol D. Carter, Jr.
                                            Texas Bar No. 03932950
                                            wcarter@morganlewis.com
                                            Craig A. Stanfield
                                            Texas Bar No. 24051371
                                            cstanfield@morganlewis.com
                                            MORGAN, LEWIS & BOCKIUS LLP
                                            1000 Louisiana, Suite 4000
                                            Houston, Texas 77002
                                            T. 713.890.5000
                                            F. 713.890.5001
                             CERTIFICATE OF SERVICE
      I certify that a true and correct copy of the foregoing document has been

served on the following parties via e-filing and email in compliance with the

requirements of the Texas Rules of Appellate Procedure on May 7, 2015:

Rock W.A. Owens                            Mary E. Smith
OFFICE OF HARRIS COUNTY ATTORNEY           Anthony W. Benedict
1019 Congress, Room 1547                   OFFICE OF THE ATTORNEY GENERAL OF
Houston, Texas 77002                       TEXAS
rock.owens@cao.hctx.net                    ENVIRONMENTAL PROTECTION DIVISION
                                           P.O. Box 12548, Capitol Station
Debra Tsuchiyama Baker                     Austin, Texas 78711
Earnest W. Wotring                         mary.smith@texasattorneygeneral.gov
John Muir                                  anthony.benedict@texasattorneygeneral.gov
David George
CONNELLY BAKER WOTRING, LLP                Attorneys for the State of Texas
600 Travis, Suite 700
Houston, Texas 77002
dbaker@connellybaker.com
ewotring@connellybaker.com
jmuir@connellybaker.com
dgeorge@connellybaker.com

Attorneys for Harris County, Texas




                                            /s/ Allyson N. Ho
                                           Allyson N. Ho




                                       2